

4C CONTROLS INC.


REGULATION S SUBSCRIPTION AGREEMENT


SECTION 1


1.1  Subscription.


(a)  The undersigned subscriber (the “Subscriber”), intending to be legally
bound, hereby irrevocably subscribes for and agrees to purchase such number of
Units (hereafter defined) as set forth on the signature page hereof, to be
issued by 4C Controls Inc., a Nevada corporation (the “Company”) in an offshore
transaction negotiated outside the United States and to be consummated and
closed outside the United States pursuant to the terms and conditions of this
Agreement (this “Agreement”). A Unit shall consist of the following:



 
(i)
One share of Common Stock each, a “Purchased Share” and collectively, the
“Purchased Shares”); and

 
(ii)
One warrant, as further described in the Class A Warrant Agreement attached
hereto as Exhibit A, entitling the undersigned to purchase one (1) share of
Common Stock for every four (4) Purchased Shares purchased hereunder by the
Subscriber, with each such Warrant exercisable for the purchase of one share of
Common Stock at a purchase price of US$0.25 per share, which Warrant shall be
exercisable after the first anniversary of the date of this Agreement and shall
expire on the tenth anniversary of the date of this Agreement (each, a “Warrant”
and collectively, the “Warrants”).



(b)  For purposes of this Subscription Agreement:



 
(i)
“Common Stock” means the common stock of the Company, par value $0.00001 per
share.

 
(ii)
“Securities” means the Purchased Shares, the Warrants and the Warrant Shares.

 
(iii)
“Warrant Shares” means the shares of Common Stock issuable upon due exercise of
the Warrants.



1.2  Purchase of Units.


The undersigned understands and acknowledges that the purchase price to be
remitted to the Company in exchange for the Units shall be the purchase price
per Unit set forth on the Signature Page hereto. Simultaneous with the execution
and delivery of this Agreement, including the Investor Questionnaire annexed
hereto, the undersigned shall deliver to or on behalf of the Company the
aforementioned purchase price by wire transfer of immediately available funds.


1.3  Acceptance or Rejection.


(a)  The undersigned understands and agrees that the Company reserves the right
to reject this subscription for the Units if, in its reasonable judgment, it
deems such action in the best interest of the Company, at any time prior to the
Closing, notwithstanding prior receipt by the undersigned of notice of
acceptance of the undersigned's subscription.


(b)  The undersigned understands and agrees that its subscription for the Units
is irrevocable.


(c)  In the event the sale of the Units subscribed for by the undersigned is not
consummated by the Company for any reason (in which event this Subscription
Agreement shall be deemed to be rejected), this Subscription Agreement and any
other agreement entered into between the undersigned and the Company relating to
this subscription shall thereafter have no force or effect and the Company shall
promptly return or cause to be returned to the undersigned the purchase price
remitted to the Company by the undersigned, without interest thereon or
deduction therefrom, in exchange for the Units.



--------------------------------------------------------------------------------


 
REGULATION S SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------


SECTION 2


2.1  Closing.


The closing (the “Closing”) of the purchase and sale of the Units, shall occur
simultaneously with the acceptance by the Company of the undersigned's
subscription, as evidenced by the Company's execution of this Subscription
Agreement.


SECTION 3


3.1  Subscriber Representations and Warranties.


The undersigned hereby acknowledges, represents and warrants to, and agrees
with, the Company and its affiliates as follows:


(a)  The undersigned is acquiring the Securities for his own account as
principal, not as a nominee or agent, for investment purposes only, and not with
a view to, or for, resale, distribution or fractionalization thereof in whole or
in part and no other person has a direct or indirect beneficial interest in such
Securities or any portion thereof. Further, the undersigned does not have any
contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participations to such person or to any third person, with
respect to the Securities for which the undersigned is subscribing or any part
of the Securities.


(b)  The undersigned has full power and authority to enter into this Agreement,
the execution and delivery of this Agreement has been duly authorized, if
applicable, and this Agreement constitutes a valid and legally binding
obligation of the undersigned.


(c)  The undersigned is not subscribing for the Securities as a result of or
subsequent to any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio, or presented at any seminar or meeting, or any solicitation
of a subscription by person previously not known to the undersigned in
connection with investment securities generally.


(d)  The undersigned understands that the Company is under no obligation to
register the Securities under the Securities Act of 1933, as amended (the
“Securities Act”), or to assist the undersigned in complying with the Securities
Act or the securities laws of any state of the United States or of any foreign
jurisdiction.


(e)  The undersigned is (i) experienced in making investments of the kind
described in this Agreement and the related documents, (ii) able, by reason of
the business and financial experience of its officers (if an entity) and
professional advisors (who are not affiliated with or compensated in any way by
the Company or any of its affiliates or selling agents), to protect its own
interests in connection with the transactions described in this Agreement, and
the related documents, and (iii) able to afford the entire loss of its
investment in the Securities. The undersigned further understands that the
Company currently has no business or operations and although it is contemplating
entering the field of clean energy technologies, the Company currently has no
agreements or arrangements with any persons in connection therewith.


(f)  The undersigned acknowledges his understanding that the offering and sale
of the Purchased Shares, Warrants and the issuance of the Warrant Shares upon
due exercise of the Warrants is intended to be exempt from registration under
the Securities Act. In furtherance thereof, in addition to the other
representations and warranties of the undersigned made herein, the undersigned
further represents and warrants to and agrees with the Company and its
affiliates as follows:
 
2

--------------------------------------------------------------------------------


 
REGULATION S SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------

 

 
(i)
The undersigned realizes that the basis for the exemption may not be present if,
notwithstanding such representations, the undersigned has in mind merely
acquiring the Securities for a fixed or determinable period in the future, or
for a market rise, or for sale if the market does not rise. The undersigned does
not have any such intention;

 
(ii)
The undersigned has the financial ability to bear the economic risk of his
investment, has adequate means for providing for his current needs and personal
contingencies and has no need for liquidity with respect to his investment in
the Company;

 
(iii)
The undersigned has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of the prospective
investment in the Securities. The undersigned also represents it has not been
organized for the purpose of acquiring the Securities;

 
(iv)
The undersigned has been provided an opportunity for a reasonable period of time
prior to the date hereof to obtain additional information concerning the
offering of the Securities, the Company and all other information to the extent
the Company possesses such information or can acquire it without unreasonable
effort or expense; and

 
(v)
The undersigned has carefully reviewed all of the Company’s filings under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”).



(g)  The undersigned is not relying on the Company, or its affiliates or agents
with respect to economic considerations involved in this investment. The
undersigned has relied solely on its own advisors.


(h)  No representations or warranties have been made to the undersigned by the
Company, or any officer, employee, agent, affiliate or subsidiary of the
Company, other than the representations of the Company contained herein, and in
subscribing for Units the undersigned is not relying upon any representations
other than those contained herein.


(i)  Any resale of the Securities during the distribution compliance period as
defined in Rule 902(f) to Regulation S shall only be made in compliance with
exemptions from registration afforded by Regulation S. Further, any such sale of
the Securities in any jurisdiction outside of the United States will be made in
compliance with the securities laws of such jurisdiction. The Subscriber will
not offer to sell or sell the Securities in any jurisdiction unless the
Subscriber obtains all required consents, if any.


(j)  The undersigned understands that the Securities are being offered and sold
in reliance on an exemption from the registration requirements of United States
federal and state securities laws under Regulation S promulgated under the
Securities Act and that the Company is relying upon the truth and accuracy of
the representations, warranties, agreements, acknowledgments and understandings
of the Subscriber set forth herein in order to determine the applicability of
such exemptions and the suitability of the Subscriber to acquire the Securities.
In this regard, the undersigned represents, warrants and agrees that:
 

 
(i)
The undersigned is not a U.S. Person (as defined below) and is not an affiliate
(as defined in Rule 501(b) under the Securities Act) of the Company and is not
acquiring the Securities for the account or benefit of a U.S. Person. A U.S.
Person means any one of the following: (1) any natural person resident in the
United States of America; (2) any partnership or corporation organized or
incorporated under the laws of the United States of America; (3) any estate of
which any executor or administrator is a U.S. person; (4) any trust of which any
trustee is a U.S. person; (5) any agency or branch of a foreign entity located
in the United States of America; (6) any non-discretionary account or similar
account (other than an estate or trust) held by a dealer or other fiduciary for
the benefit or account of a U.S. person; (7) any discretionary account or
similar account (other than an estate or trust) held by a dealer or other
fiduciary organized, incorporated or (if an individual) resident in the United
States of America; and (8) any partnership or corporation if: (A) organized or
incorporated under the laws of any foreign jurisdiction; and (B) formed by a
U.S. person principally for the purpose of investing in securities not
registered under the Securities Act, unless it is organized or incorporated, and
owned, by accredited investors (as defined in Rule 501(a) under the Securities
Act) who are not natural persons, estates or trusts.

 
3

--------------------------------------------------------------------------------


 
REGULATION S SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------

 

 
(ii)
At the time of the origination of contact concerning this Agreement and the date
of the execution and delivery of this Agreement, the undersigned was outside of
the United States.

 
(iii)
The undersigned will not, during the period commencing on the date of issuance
of the Purchased Shares or Warrants and ending on the first anniversary of such
date, or such shorter period as may be permitted by Regulation S or other
applicable securities law (the “Restricted Period”), offer, sell, pledge or
otherwise transfer the Purchased Shares or the Warrants in the United States, or
to a U.S. Person for the account or for the benefit of a U.S. Person, or
otherwise in a manner that is not in compliance with Regulation S.

 
(iv)
The undersigned will, after expiration of the Restricted Period, offer, sell,
pledge or otherwise transfer the Purchased Shares or Warrants only pursuant to
registration under the Securities Act or an available exemption therefrom and,
in accordance with all applicable state and foreign securities laws.

 
(v)
The undersigned was not in the United States, engaged in, and prior to the
expiration of the Restricted Period will not engage in, any short selling of or
any hedging transaction with respect to the Securities, including without
limitation, any put, call or other option transaction, option writing or equity
swap.

 
(vi)
Neither the undersigned nor or any person acting on his behalf has engaged, nor
will engage, in any directed selling efforts to a U.S. Person with respect to
the Securities and the Subscriber and any person acting on his behalf have
complied and will comply with the offering restrictions requirements of
Regulation S under the Securities Act.

 
(vii)
The transactions contemplated by this Agreement have not been pre-arranged with
a buyer located in the United States or with a U.S. Person, and are not part of
a plan or scheme to evade the registration requirements of the Securities Act.

 
(viii)
Neither the undersigned nor any person acting on his behalf has undertaken or
carried out any activity for the purpose of, or that could reasonably be
expected to have the effect of, conditioning the market in the United States,
its territories or possessions, for any of the Securities. The undersigned
agrees not to cause any advertisement of the Securities to be published in any
newspaper or periodical or posted in any public place and not to issue any
circular relating to the Securities, except such advertisements that include the
statements required by Regulation S under the Securities Act, and only offshore
and not in the U.S. or its territories, and only in compliance with any local
applicable securities laws.

 
(ix)
Each certificate representing the Securities shall be endorsed with the
following legends, in addition to any other legend required to be placed thereon
by applicable federal or state securities laws:



(A) THE SECURITIES ARE BEING OFFERED TO SUBSCRIBERS WHO ARE NOT U.S. PERSONS (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
SECURITIES ACT)) AND WITHOUT REGISTRATION WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION UNDER THE SECURITIES ACT IN RELIANCE UPON REGULATION S
PROMULGATED UNDER THE SECURITIES ACT. (B) TRANSFER OF THESE SECURITIES IS
PROHIBITED, EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S, PURSUANT
TO REGISTRATION UNDER THE SECURITIES ACT, OR PURSUANT TO AVAILABLE EXEMPTION
FROM REGISTRATION. HEDGING TRANSACTIONS MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE SECURITIES ACT.



 
(x)
The undersigned consents to the Company making a notation on its records or
giving instructions to any transfer agent of the Company in order to implement
the restrictions on transfer of the Securities set forth in this Section 2.

 
4

--------------------------------------------------------------------------------


 
REGULATION S SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------

 
(k)  The undersigned is an accredited investor as that term is defined in Rule
501 of the General Rules and Regulations under the Securities Act by reason of
Rule 501(a)(3).


(l)  The undersigned understands that an investment in the Securities is a
speculative investment which involves a high degree of risk and the potential
loss of his entire investment.


(m)  The undersigned's overall commitment to investments which are not readily
marketable is not disproportionate to the undersigned's net worth, and an
investment in the Securities will not cause such overall commitment to become
excessive.


(n)  The undersigned has received all documents, records, books and other
information pertaining to the undersigned’s investment in the Company that has
been requested by the undersigned. The undersigned has reviewed all reports and
other documents filed by the Company with the Securities and Exchange Commission
(the “SEC Documents”).


(o)  The undersigned represents and warrants to the Company that all information
that the undersigned has provided to the Company, including, without limitation,
the information in the Investor Questionnaire attached hereto or previously
provided to the Company (the Investor Questionnaire), is correct and complete as
of the date hereof.


(p)  Other than as set forth herein, the undersigned is not relying upon any
other information, representation or warranty by the Company or any officer,
director, stockholder, agent or representative of the Company in determining to
invest in the Securities. The undersigned has consulted, to the extent deemed
appropriate by the undersigned, with the undersigned’s own advisers as to the
financial, tax, legal and related matters concerning an investment in the
Securities and on that basis believes that his or its investment in the
Securities is suitable and appropriate for the undersigned.


(q)  The undersigned is aware that no federal or state agency has (i) made any
finding or determination as to the fairness of this investment, (ii) made any
recommendation or endorsement of the Securities or the Company, or (iii)
guaranteed or insured any investment in the Securities or any investment made by
the Company.


(r)  The undersigned understands that the price of the Securities offered hereby
bear no relation to the assets, book value or net worth of the Company and were
determined arbitrarily by the Company. The undersigned further understands that
there is a substantial risk of further dilution on his or its investment in the
Company.


SECTION 4


The Company represents and warrants to the undersigned as follows:


4.1  Organization of the Company. The Company is a corporation duly organized
and validly existing and in good standing under the laws of the State of Nevada,
and has all requisite power and authority to own, lease and operate its
properties and to carry on its business as now being conducted.


4.2  Authority. (a) The Company has the requisite corporate power and authority
to enter into and perform its obligations under this Agreement and to issue the
Securities; (b) the execution and delivery of this Agreement by the Company and
the consummation by it of the transactions contemplated hereby and thereby have
been duly authorized by all necessary corporate action and no further consent or
authorization of the Company or its Board of Directors is required; and (c) this
Agreement has been duly executed and delivered by the Company and constitutes a
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, or similar laws relating to, or affecting
generally the enforcement of, creditors' rights and remedies or by other
equitable principles of general application.
 
5

--------------------------------------------------------------------------------


 
REGULATION S SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------


4.3  Capitalization. As of the date hereof, the authorized capital stock of the
Company consists of 100,000,000 shares of Common Stock, of which 42,053,550 are
issued and outstanding. All the outstanding shares are validly issued and are
fully paid and nonassessable.


4.4  SEC Documents. To the best of Company's knowledge, the Company has not
provided to the undersigned any information that, according to applicable law,
rule or regulation, should have been disclosed publicly prior to the date hereof
by the Company, but which has not been so disclosed. As of their respective
dates, the SEC Documents complied in all material respects with the requirements
of the Securities Act or the Exchange Act, as the case may be, and other
federal, state and local laws, rules and regulations applicable to such SEC
Documents, and none of the SEC Documents contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Documents comply as to form and
substance in all material respects with applicable accounting requirements and
the published rules and regulations of the Securities and Exchange Commission
(the “SEC”) or other applicable rules and regulations with respect thereto. Such
financial statements have been prepared in accordance with generally accepted
accounting principles applied on a consistent basis during the periods involved
(except (a) as may be otherwise indicated in such financial statements or the
notes thereto or (b) in the case of unaudited interim statements, to the extent
they may not include footnotes or may be condensed or summary statements) and
fairly present in all material respects the financial position of the Company as
of the dates thereof and the results of operations and cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal
year-end audit adjustments).


4.5  Exemption from Registration; Valid Issuances. The sale and issuance of the
Securities, in accordance with the terms and on the bases of the representations
and warranties of the undersigned set forth herein, may and shall be properly
issued by the Company to the undersigned pursuant to Section 4(2), Regulation S
and/or any applicable U.S state law. When issued and paid for as herein
provided, the Securities shall be duly and validly issued, fully paid, and
nonassessable. Neither the sales of the Securities pursuant to, nor the
Company's performance of its obligations under, this Agreement shall (a) result
in the creation or imposition of any liens, charges, claims or other
encumbrances upon the Securities or any of the assets of the Company, or (b)
entitle the other holders of the Common Stock of the Company to preemptive or
other rights to subscribe to or acquire the Common Stock or other securities of
the Company. The Securities shall not subject the undersigned to personal
liability by reason of the ownership thereof.


4.6  No General Solicitation or Advertising in Regard to this Transaction.
Neither the Company nor any of its affiliates nor any person acting on its or
their behalf (a) has conducted or will conduct any general solicitation (as that
term is used in Rule 502(c) of Regulation D) or general advertising with respect
to any of the Securities, or (b) made any offers or sales of any security or
solicited any offers to buy any security under any circumstances that would
require registration of the Common Stock under the Securities Act.


4.7  No Conflicts. The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby, including without limitation the issuance of the Securities, do not and
will not (a) result in a violation of the Certificate or By-Laws of the Company
or (b) conflict with, or constitute a material default (or an event that with
notice or lapse of time or both would become a material default) under, or give
to others any rights of termination, amendment, acceleration or cancellation of,
any material agreement, indenture, instrument or any "lock-up" or similar
provision of any underwriting or similar agreement to which the Company is a
party, or (c) result in a violation of any federal, state, local or foreign law,
rule, regulation, order, judgment or decree (including federal and state
securities laws and regulations)applicable to the Company or by which any
property or asset of the Company is bound or affected (except for such
conflicts, defaults, terminations, amendments, accelerations, cancellations and
violations as would not, individually or in the aggregate, have a material
adverse effect on the business, operations, properties, prospects or condition
(financial or otherwise) of the Company) nor is the Company otherwise in
violation of, conflict with or in default under any of the foregoing. The
Company is not required under U.S. federal, state or local law, rule or
regulation to obtain any consent, authorization or order of, or make any filing
or registration with, any court or governmental agency in order for it to
execute, deliver or perform any of its obligations under this Agreement or issue
and sell the Common Stock in accordance with the terms hereof (other than any
SEC, NASD or state securities filings that may be required to be made by the
Company subsequent to the Closing); provided that, for purposes of the
representation made in this sentence, the Company is assuming and relying upon
the accuracy of the relevant representations and agreements of the undersigned
herein.
 
6

--------------------------------------------------------------------------------


 
REGULATION S SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------

 
4.8  No Undisclosed Liabilities. The Company has no liabilities or obligations
that are material, individually or in the aggregate, and that are not disclosed
in the SEC Documents or otherwise publicly announced, other than those incurred
in the ordinary course of the Company's businesses and which, individually or in
the aggregate, do not or would not have a material adverse effect on the
Company.


4.9  No Undisclosed Events or Circumstances. No event or circumstance has
occurred or exists with respect to the Company or its businesses, properties,
prospects, operations or financial condition, that, under applicable law, rule
or regulation, requires public disclosure or announcement prior to the date
hereof by the Company but which has not been so publicly announced or disclosed
in the SEC Documents.


4.10  No Integrated Offering. Neither the Company, nor any of its affiliates,
nor any person acting on its or their behalf has, directly or indirectly, made
any offers or sales of any security or solicited any offers to buy any security,
other than pursuant to this Agreement.


SECTION 5


5.1  Registration of Securities. The Company shall use its commercially
reasonable efforts to cause both the Purchased Shares and the Warrant Shares to
become eligible for trading as follows: (i) be registered under Sections 12(b)
or 12(g) of the Exchange Act through the filing of a registration statement with
the U.S. Securities and Exchange Commission and to be eligible for trading on
either (x) a “National Securities Exchange” as defined in Section 6 of the
Exchange Act or (y) the Over the Counter Bulletin Board; or (ii) be listed for
trading on a “Designated Offshore Securities Market” as such term is defined in
Rule 902(b) under Regulation S promulgated under the Securities Act; to be
determined by the Company’s Board of Directors at its sole discretion, within
six (6) months of the date of sale. The Subscriber acknowledges that
facilitation of trading of the Purchased Shares and Warrant Shares is dependent
on third party regulatory authorities and therefore there can be no assurance
that the Company will be able to register or facilitate the trading of the
Purchased Shares and the Warrant Shares on any market at any time.


SECTION 6


6.1  Indemnity. The undersigned agrees to indemnify and hold harmless the
Company, its officers and directors, employees and its affiliates and their
respective successors and assigns and each other person, if any, who controls
any thereof, against any loss, liability, claim, damage and expense whatsoever
(including, but not limited to, any and all expenses whatsoever reasonably
incurred in investigating, preparing or defending against any litigation
commenced or threatened or any claim whatsoever) arising out of or based upon
any false representation or warranty or breach or failure by the undersigned to
comply with any covenant or agreement made by the undersigned herein or in any
other document furnished by the undersigned to any of the foregoing in
connection with this transaction.


6.2  Modification. Neither this Agreement nor any provisions hereof shall be
modified, discharged or terminated except by an instrument in writing signed by
the party against whom any waiver, change, discharge or termination is sought.
 
7

--------------------------------------------------------------------------------


 
REGULATION S SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------

 
6.3  Notices. Any notice, demand or other communication which any party hereto
may be required, or may elect, to give to anyone interested hereunder shall be
sufficiently given if (a) deposited, postage prepaid, in a United States mail
letter box, registered or certified mail, return receipt requested, addressed to
such address as may be given herein, or (b) delivered personally at such
address.


6.4  Counterparts. This Agreement may be executed through the use of separate
signature pages or in any number of counterparts and by facsimile, and each of
such counterparts shall, for all purposes, constitute one agreement binding on
all parties, notwithstanding that all parties are not signatories to the same
counterpart. Signatures may be facsimiles.


6.5  Binding Effect. Except as otherwise provided herein, this Agreement shall
be binding upon and inure to the benefit of the parties and their heirs,
executors, administrators, successors, legal representatives and assigns. If the
undersigned is more than one person, the obligation of the undersigned shall be
joint and several and the agreements, representations, warranties and
acknowledgments herein contained shall be deemed to be made by and be binding
upon each such person and his heirs, executors, administrators and successors.


6.6  Entire Agreement. This Agreement and the documents referenced herein
contain the entire agreement of the parties and there are no representations,
covenants or other agreements except as stated or referred to herein and
therein.


6.7  Assignability. This Agreement is not transferable or assignable by the
undersigned.


6.8  Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles.


6.9  Pronouns. The use herein of the masculine pronouns "him" or "his" or
similar terms shall be deemed to include the feminine and neuter genders as well
and the use herein of the singular pronoun shall be deemed to include the plural
as well.


[Signature Page Follows]
 
8

--------------------------------------------------------------------------------




REGULATION S SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed this Agreement dated as of the
close of business on the third day of March, 2008.


Purchase of Units consisting of the following:


Purchase Price Per Unit: USD$2.00 (Two Dollars and 00/100 Cents).


Aggregate Amount of Investment: U.S. $940,900 (Nine Hundred Forty Thousand Nine
Hundred U.S. Dollars) (One Million Australian Dollars)


Shares: 470,450 (Four Hundred Seventy Thousand Four Hundred Fifty) Shares


Warrants: Warrant exercisable for the purchase of 117,613 (One Hundred Seventeen
Thousand Six Hundred Thirteen) Shares, exercisable at $.25 per share.




PARTNERSHIP, CORPORATION, TRUST, CUSTODIAL ACCOUNT, OTHER SUBSCRIBER




Rudana Investment Group AG   
(Print Name of Entity)
Address:


By:  /s/ Christian Daeniker                     
Name: Christian Daeniker
Title: Director




By:   /s/ Thomas Schoni                        
Name: Thomas Schoni
Title: Director




The Company hereby accepts the above application for subscription for Units on
behalf of the Company.


4C CONTROLS INC.




By:  /s/ Gerald P. Sullivan                      
Name: Gerald P. Sullivan
Title: Chief Financial Officer
Date:
 
9

--------------------------------------------------------------------------------


 
REGULATION S SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------



Appendix A


Wiring Instructions


For Payment of Purchase Price


The following are the wire instructions for the account into which the payment
of the purchase price for the Units subscribed for should be wired.


[ Direct Wire to BQT Solutions Limited by Rudana Investment Group AG as a
payment on behalf of 4C Controls Inc. ]


In case the entity on behalf of which the transfer is taking place is different
from the transferor, please make sure that the wire includes in the comments the
name of the entity.




10

--------------------------------------------------------------------------------




REGULATION S SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------



INVESTOR QUESTIONNAIRE


A.
General Information
 
1.
Print Full Name of Investor:
Individual:
   
____________________________________
   
First, Middle, Last
   
Partnership, Corporation, Trust, Custodial Account, Other:
   
____________________________________
   
Name of Entity
2.
Address for Notices:
____________________________________
   
____________________________________
   
____________________________________
3.
Name of Primary Contact Person and Title:    
____________________________________
____________________________________
4.
Telephone Number:
____________________________________
5.
E-Mail Address:
____________________________________
6.
Facsimile Number:
____________________________________
7.
Permanent Address: (if different from Address for Notices above)
____________________________________



8.
Authorized Signatory and Title:
____________________________________ ____________________________________
 
Telephone Number:
____________________________________
 
Facsimile Number:
____________________________________
     

 
11

--------------------------------------------------------------------------------

